                               Case 2:21-cv-06644-PA-AFM Document 1 Filed 08/17/21 Page 1 of 6 Page ID #:1



                                1   Corinne Chandler, SBN 111423
                                2   Email: cchandler@kantorlaw.net
                                    Peter S. Sessions, SBN 193301
                                3   Email: psessions@kantorlaw.net
                                4   KANTOR & KANTOR, LLP
                                    19839 Nordhoff Street
                                5   Northridge, California 91324
                                6   Telephone: (818) 886-2525
                                    Facsimile: (818) 350-6272
                                7

                                8   Attorneys for Plaintiff
                                    Theodor Atanuspour
                                9

                               10

                               11                             UNITED STATES DISTRICT COURT
                               12                        CENTRAL DISTRICT OF CALIFORNIA
                               13
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14
       (818) 886 2525




                                    THEODOR ATANUSPOUR,                        Case No.
                               15                                              COMPLAINT FOR:
                                                 Plaintiff,
                               16
                                                                               BREACH OF THE EMPLOYEE
                               17         vs.                                  RETIREMENT INCOME SECURITY
                                                                               ACT OF 1974; ENFORCEMENT AND
                               18
                                    RELIANCE STANDARD LIFE                     CLARIFICATION OF RIGHTS;
                               19   INSURANCE COMPANY,                         PREJUDGMENT AND
                                                                               POSTJUDGMENT INTEREST; AND
                               20
                                                 Defendant.                    ATTORNEYS’ FEES AND COSTS
                               21

                               22

                               23         Plaintiff Theodor Atanuspour herein sets forth the allegations of his

                               24   Complaint against Defendant Reliance Standard Life Insurance Company.

                               25

                               26

                               27

                               28
                                                                           1
                                          COMPLAINT FOR BREACH OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
                               Case 2:21-cv-06644-PA-AFM Document 1 Filed 08/17/21 Page 2 of 6 Page ID #:2



                                1                            PRELIMINARY ALLEGATIONS
                                2         1.     Jurisdiction: This action is brought under 29 U.S.C. §§ 1132(a), (e), (f)
                                3   and (g) of the Employee Retirement Income Security Act of 1974 (hereinafter
                                4   “ERISA”) as it involves a claim by Plaintiff for employee benefits under an
                                5   employee benefit plan regulated and governed under ERISA. Jurisdiction is
                                6   predicated under these code sections as well as 28 U.S.C. § 1331 as this action
                                7   involves a federal question. This action is brought for the purpose of recovering
                                8   benefits under the terms of an ERISA employee benefit plan, enforcing Plaintiff’s
                                9   rights under the terms of an employee benefit plan, and to clarify Plaintiff’s rights
                               10   to future benefits under an employee benefit plan. Plaintiff seeks relief, including
                               11   but not limited to payment of benefits, prejudgment and post-judgment interest,
                               12   reinstatement to the benefit plans at issue herein, and attorneys’ fees and costs.
                               13         2.     Plaintiff was at all times relevant an employee of Trophy Automotive
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14   Dealer Group LLC (“Trophy”) and a resident of Woodland Hills, located in Los
       (818) 886 2525




                               15   Angeles County, in the State of California.
                               16         3.     Plaintiff is informed and believes that Defendant Reliance Standard
                               17   Life Insurance Company (“Reliance” or “Defendant”) is a corporation with its
                               18   principal place of business in the State of Pennsylvania, authorized to transact and
                               19   transacting business in the Central District of California and can be found in the
                               20   Central District of California. Reliance is the insurer of benefits under a policy
                               21   issued to the RSL Employer Trust, Policy No. VPL 302887, of which Trophy is a
                               22   participating unit. The policy funds Trophy’s long-term disability benefit plan
                               23   (“LTD Plan”) for its employees.
                               24         4.     Plaintiff is informed and believes that the LTD Plan is an employee
                               25   welfare benefit plan regulated by ERISA, established by Trophy, under which
                               26   Plaintiff is and was a participant, and pursuant to which Plaintiff is entitled to long
                               27   term disability (“LTD”) benefits. Pursuant to the terms and conditions of the LTD
                               28   Plan, Plaintiff is entitled to LTD benefits for the duration of Plaintiff’s disability,
                                                                            2
                                           COMPLAINT FOR BREACH OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
                               Case 2:21-cv-06644-PA-AFM Document 1 Filed 08/17/21 Page 3 of 6 Page ID #:3



                                1   for so long as Plaintiff remains disabled as required under the terms of the LTD
                                2   Plan. The LTD Plan is doing business in this judicial district, in that it covers
                                3   employees residing in this judicial district.
                                4           5.    Reliance can be found in this judicial district and the LTD Plan was
                                5   issued and administered in this judicial district. The LTD claim at issue herein was
                                6   also specifically administered in this judicial district. Thus, venue is proper in this
                                7   judicial district pursuant to 29 U.S.C. § 1132(e)(2).
                                8

                                9                              FIRST CLAIM FOR RELIEF
                               10         AGAINST RELIANCE STANDARD LIFE INSURANCE COMPANY
                               11      FOR PLAN BENEFITS, ENFORCEMENT AND CLARIFICATION OF
                               12         RIGHTS, PREJUDGMENT AND POSTJUDGMENT INTEREST, AND
                               13                             ATTORNEYS’ FEES AND COSTS
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14                                (29 U.S.C. § 1132(a)(1)(B))
       (818) 886 2525




                               15           6.    Plaintiff incorporates by reference all preceding paragraphs as though
                               16   fully set forth herein.
                               17           7.    At all times relevant, Plaintiff was employed by Trophy and was a
                               18   covered participant under the terms and conditions of the LTD Plan.
                               19           8.    During the course of Plaintiff’s employment, Plaintiff became entitled
                               20   to benefits under the terms and conditions of the LTD Plan. Specifically, while
                               21   Plaintiff was covered under the LTD Plan, Plaintiff suffered a disability rendering
                               22   Plaintiff disabled as defined under the terms of the LTD Plan.
                               23           9.    Pursuant to the terms of the LTD Plan, Plaintiff made a claim to
                               24   Reliance for LTD benefits under the LTD Plan, Claim No. 2019-12-04-0136-VPL-
                               25   01.
                               26           10.   On February 24, 2020, Plaintiff’s claim for LTD benefits was denied
                               27   by Reliance on the ground that he did not meet the LTD Plan definition of disability
                               28   throughout the LTD Plan’s 90-day elimination period.
                                                                             3
                                            COMPLAINT FOR BREACH OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
                               Case 2:21-cv-06644-PA-AFM Document 1 Filed 08/17/21 Page 4 of 6 Page ID #:4



                                1         11.    Plaintiff appealed this determination. Despite overwhelming evidence
                                2   of a covered LTD claim, on June 7, 2021, Reliance erroneously and wrongfully
                                3   continued to uphold its prior determination denying Plaintiff’s claim for LTD
                                4   benefits.
                                5         12.    On July 28, 2021, Plaintiff provided Reliance with additional evidence
                                6   in support of his claim in the form of electrodiagnostic testing of Plaintiff’s lower
                                7   extremities. Plaintiff requested reconsideration of his claim in light of this new
                                8   evidence.
                                9         13.    On August 11, 2021, Reliance responded that it was “unable to review
                               10   the information provided.”
                               11         14.    Defendant breached the Plan and violated ERISA in the following
                               12   respects:
                               13         (a)    Failing to pay LTD benefit payments to Plaintiff at a time when
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14                Reliance knew, or should have known, that Plaintiff was entitled to
       (818) 886 2525




                               15                those benefits under the terms of the LTD Plan, as Plaintiff was
                               16                disabled and unable to work and therefore entitled to benefits. Even
                               17                though Reliance had such knowledge, it denied Plaintiff’s claim for
                               18                continued LTD benefits;
                               19         (b)    Failing to provide a prompt and reasonable explanation of the basis
                               20                relied on under the terms of the LTD Plan documents, in relation to the
                               21                applicable facts and LTD Plan provisions, for the denial of Plaintiff’s
                               22                claim for LTD benefits;
                               23         (c)    After Plaintiff’s claim was denied in whole or in part, Reliance failed
                               24                to adequately describe to Plaintiff any additional material or
                               25                information necessary for Plaintiff to perfect Plaintiff’s claim along
                               26                with an explanation of why such material is or was necessary;
                               27         (d)    Concealing and withholding from Plaintiff the notice requirements
                               28                Reliance was required to provide Plaintiff pursuant to ERISA and the
                                                                           4
                                          COMPLAINT FOR BREACH OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
                               Case 2:21-cv-06644-PA-AFM Document 1 Filed 08/17/21 Page 5 of 6 Page ID #:5



                                1                regulations promulgated thereunder, particularly 29 Code of Federal
                                2                Regulations § 2560.503-1(f)-(g), inclusive; and
                                3         (e)    Failing to properly and adequately investigate the merits of Plaintiff’s
                                4                disability claim and failing to provide a full and fair review of
                                5                Plaintiff’s claim.
                                6         15.    Plaintiff is informed and believes and thereon alleges that Defendant
                                7   wrongfully denied Plaintiff’s disability benefits under the LTD Plan by other acts or
                                8   omissions of which Plaintiff is presently unaware, but which may be discovered in
                                9   this future litigation and which Plaintiff will immediately make Defendant aware of
                               10   once said acts or omissions are discovered by Plaintiff.
                               11         16.    Following the denial of benefits under the LTD Plan, Plaintiff
                               12   exhausted all administrative remedies required under ERISA, and Plaintiff has
                               13   performed all duties and obligations on Plaintiff’s part to be performed under the
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14   LTD Plan.
       (818) 886 2525




                               15         17.    As a proximate result of the aforementioned wrongful conduct of
                               16   Defendant, Plaintiff has damages for loss of disability benefits in a total sum to be
                               17   shown at the time of trial.
                               18         18.    As a further direct and proximate result of this improper determination
                               19   regarding Plaintiff’s LTD claim, Plaintiff in pursuing this action has been required
                               20   to incur attorneys’ costs and fees. Pursuant to 29 U.S.C. § 1132(g)(1), Plaintiff is
                               21   entitled to have such fees and costs paid by Defendant.
                               22         19.    The wrongful conduct of Defendant has created uncertainty where
                               23   none should exist, therefore, Plaintiff is entitled to enforce his rights under the
                               24   terms of the LTD Plan and to clarify his right to future benefits under the terms of
                               25   the LTD Plan.
                               26

                               27

                               28
                                                                           5
                                          COMPLAINT FOR BREACH OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
                               Case 2:21-cv-06644-PA-AFM Document 1 Filed 08/17/21 Page 6 of 6 Page ID #:6



                                1                                REQUEST FOR RELIEF
                                2         WHEREFORE, Plaintiff prays for relief against Defendant as follows:
                                3         1.     Payment of disability benefits due Plaintiff;
                                4         2.     An order declaring that Plaintiff is entitled to immediate reinstatement
                                5   to the LTD Plan, with all ancillary benefits to which he is entitled by virtue of his
                                6   disability, and that benefits are to continue to be paid under the LTD Plan for so
                                7   long as Plaintiff remains disabled under the terms of the LTD Plan;
                                8         3.     In the alternative to the relief sought in paragraphs 1 and 2, an order
                                9   remanding Plaintiff’s claim to the claims administrator to the extent any new facts
                               10   or submissions are to be considered;
                               11         4.     Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’
                               12   fees incurred in pursuing this action;
                               13         5.     Payment of prejudgment and postjudgment interest as allowed for
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14   under ERISA; and
       (818) 886 2525




                               15         6.     Such other and further relief as this Court deems just and proper.
                               16

                               17   DATED: August 17, 2021                   KANTOR & KANTOR, LLP
                               18

                               19                                            By:   /s/ Peter S. Sessions
                                                                                   Peter S. Sessions
                               20                                                  Attorneys for Plaintiff
                                                                                   Theodor Atanuspour
                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28
                                                                           6
                                          COMPLAINT FOR BREACH OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
